NOTE: This order is nonprecedentia1.
United States Com“t of AppeaIs
for the FederaI Circuit
CAPTAIN ROSS E. JOSLYN,
Plain.tiff-Appellant,
V.
UNITED STATES,
Defen,dant-Appellee.
2010-5080
Appea1 from the United States Court of Federa1
C1airns in case no. 08-CV-925, Chief Judge Emi1y C.
Hewitt.
ON MOTION
ORDER
The United States moves for a 30-day extension of
time, until N0vember 12, 2010, to file its brief Captain
Ross E. Jos1yn moves for leave to file a corrected opening
brief
Upon consideration thereof
IT ls ORDEREI) THAT:

JOSLYN V. US
The motions are granted
should be anticipated.
0CT 1 3 2010
cc: Michae1D.J. Eisenberg, Esq.
S
Date
Jan1es P. Connor, Esq.
2
No further extensions
FoR THE CoURT
/s/ J an Horba1y
J an Horba1y
C1erk
F
13
559
ms
"'l
35-n
'”
§ rn
D
APPEALs Fon
L consult
OCT 1 8 2010
.|AN HORBALY
C|.£RK